MILLER, Circuit Justice.
The petition alleges that the plaintiff is a citizen of the state of Nebraska, and that the defendant is a corporation created by and existing under the laws of the United States; and the question is whether it is suable in this court by a citizen of the state of Nebraska. Under the charter of the defendant company, I have heretofore held that it was suable in this court by a citizen of another state,—Smith v. Union Pac. R. Co., [Case No. 13,121,]—and I am of opinion, on consideration of the provisions of the charter, that it may sue and bo sued in this district, without reference to the citizenship of the adverse party—[Act July 1, 1862;] 12 Stat. 489.